DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on   has been entered.
 Election/Restrictions
The instant application is a continued examination under 37 CFR 1.114. Applicant had initially elected group I, now claims 1 and 3, for which an action on the merits was provided in the parent application.  Examiner herewith continues with the same rejections of record for the elected group I claims for the instant continuation application. On the presumption that the group I claims are continually reelected for prosecution.
Applicants has elected without traverse of Group I, claims 1-2 and 4-10 and 14-16 with the elected metallocene pair as the following:

    PNG
    media_image1.png
    143
    137
    media_image1.png
    Greyscale
   and    
    PNG
    media_image2.png
    177
    153
    media_image2.png
    Greyscale

the search is now extended only to those metallocene pairs discussed in the following rejections under 35 USC 103.

Claim Objections
Claims 1-2, 4-10 and 14-16 are objected to because of the following informalities:  the punctuations are missing are missing in claim 1, page 4, line 7; page 4, line 14; page 5, line 4; and page 5, line 16.  Identical objections as shown for claim 1 are also applied to claim 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1-2, 4-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sukhadia et al. (US 2015/0126692) in view of Ehrman et al. (US 2005/0085600), McCulough (US 2015/0119539) and Morrison et al. (US 2013/0172500) for the same rationale as set forth in the previous Final Office Action mailed February 8, 2021 which is recited as the following.
Designing a catalyst composition by combining two or more catalyst components selected from metallocene catalyst, Ziegler catalyst, non-metallocene multidentate single site catalyst to provide a tailor multimodal olefin polymer blend compositions are well established in the art since each of the catalyst component respectively is expected to provide the corresponding olefin polymer component of the multimodal olefin polymer blend with little interference from the rest of the catalyst components in the catalyst composition.  
Sukhadia discloses a supported binary metallocene catalyst composition comprising a catalyst component I and a catalyst component II, wherein catalyst 

    PNG
    media_image3.png
    175
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    146
    404
    media_image4.png
    Greyscale

 	 
    PNG
    media_image5.png
    470
    407
    media_image5.png
    Greyscale
    
elected first metallocene species, such is within Sukhadia’s generic disclosure when one of CpA and CpB is selected from cyclopentadienyl and the other from indenyl as disclosed in [0068].  Those conventional unbridged metallocene for providing low molecular weight ethylene polymer are expressly disclosed in Ehrman as the first catalyst component:

    PNG
    media_image6.png
    84
    401
    media_image6.png
    Greyscale

Wherein X is selected from halide such as chloride and fluoride and M is selected from Zr, Hf and Ti.  Ehrman further exemplify metallocene of formula (I) as the following:

    PNG
    media_image7.png
    109
    389
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    21
    384
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    22
    373
    media_image9.png
    Greyscale

One would immediately envision the functionally equivalent metallocene compounds with differently active leaving ligand such as Cl by replacing fluoride with chloride and those metallocene compounds would meet the limitation of the first metallocene compound limitation of the instant claims.
It is noted that Sukhadia does not teach the second metallocene compound of Formula 2; however, those metallocene catalyst complexes are taught in
McCulough for providing a linear low density ethylene-hexene copolymer (high level of hexene incorporation in the polymer backbone) with Mw about 300K. 

    PNG
    media_image10.png
    872
    403
    media_image10.png
    Greyscale

McCulough further teaches the preparation of silica supported metallocene by mixing alumoxane and metallocene complex in toluene to provide a solution, and then adding silica to provide a supported metallocene catalyst composition ([0085]-[0089] 
Those prior art are analogous because they all are from the same area of endeavor of metallocene catalyst composition for olefin polymerizations.
Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ Ehrman’s and McCulough’s metallocenes as Sukhadia’s catalyst I and catalyst II components to provide a binary metallocene catalyst composition for providing ethylene polymer composition with tailored molecular weight distribution and density since such is conventionally done in the art to produce ethylene polymer composition with balanced processability and mechanical strength in the absence of showing of criticality and unexpected result.
Response to Arguments
Applicant's arguments filed on May 10, 2021 have been fully considered but they are not persuasive. 
Applicants argue, “Sukhadia discloses a genus compound encompassing the claimed compound does not establish a prima facie case of obviousness”.  It is the Offices position while Sukhadia does not specifically list those metallocene catalyst complex of the instant claims, those conventional metallocene catalyst complexes are disclosed in Ehrman for providing the same type of ethylene polymers as Sukhadia’s metallocene catalyst complexes.  Thus it would have been obvious to employ Ehrman’s metallocenes to Sukhadia’s catalyst composition for providing similar ethylene polymers 
Applicants’ the genus needs to be small to envision arguments does not make sense.  It is well established that the metallocene complexes with the same structure but different active leaving ligands such as F, Cl, methyl, etc. are expected have substantially identical catalytic functions.  That is, a metallocene with F leaving ligand is expected to be functionally equivalent to a metallocene with Cl leaving ligand.  The envision is based on one on one relationship rather than the several thousand asserted by applicants.
Applicants further argue, “the melt flow rate characteristic discussed in the experimental data is presented as unexpected results of the claimed subject matter. There is no requirement that an unexpected result be recited in the claims, as long as the effect has antecedent basis in the specification”.  It is the Office’s position that those unexpected melt flow rate characteristic discussed in the experimental data need not to be included in the claims.  However, the unexpected melt flow rate characteristic is only for the very limited few binary metallocene catalyst composition of the Examples.  As stated in the previous Final Office Action of February 8, 2021 and repeated here again,
“the showing of criticality and unexpected results is not commensurate to the scope of the instant claims which includes thousands of catalyst pairs”.  
	In view of the foregoing, the rejections as shown above are still deemed proper and thus maintained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C LU whose telephone number is (571)272-1106.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1765




/Caixia Lu/Primary Examiner, Art Unit 1765